Citation Nr: 1739418	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-25 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran had honorable active service in the United States Army from January 1962 to January 1964.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that in his September 2011 substantive appeal, the Veteran initially requested a Travel Board hearing before a Veterans Law Judge at the local VA RO.  In a September 2014 statement, the Veteran withdrew his request for a Travel Board hearing and requested a Board video conference hearing.  In a letter dated September 2016, VA notified the Veteran that a video conference hearing had been scheduled for November 2, 2016.  The Veteran did not appear to the scheduled hearing.  To date, the Veteran has not presented good cause for failure to report to the hearing, and he has not requested a new hearing.  Therefore, the Board finds the Veteran's request for a hearing is withdrawn.  38 C.F.R. § 20.702(d) (2016).  

In February 2017, the Board remanded the Veteran's claims for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial of the instant issues in a June 2016 supplemental statement of the case (SSOC).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not suffer from bilateral hearing loss that manifested during, or as a result of, active military service.  

2.  The Veteran does not suffer from tinnitus that manifested during, or as a result of, active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties  

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The record reflects substantial compliance with the Board's February 2017 Remand.  See Stegall, 11 Vet. App. 268, 271 (1998).  The February 2017 Remand requested VA to obtain an addendum medical opinion regarding the claimed disabilities on appeal.  This directive was adequately followed; thus, the Board finds substantial compliance has been shown.  

II.  Service Connection  

Generally, to establish service connection, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309; Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010); see also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a).  A showing of chronicity requires a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was shown in service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.; Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Walker v. Shinseki, 708 F.3d 1331, 1336, 1339 (Fed. Cir. 2013) (explaining that "shown as such in service" means "clearly diagnosed beyond legitimate question").  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d at 1338-39.  "Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary."  38 U.S.C. § 5107(a).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno, 6 Vet. App. at 469.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  
38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  Each is addressed in turn.  



A.  Bilateral Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Service connection for impaired hearing is only established when audiometric testing meets the specified pure tone and speech recognition criteria.  

The Veteran's service treatment records are silent for treatment or complaints of hearing loss.  Upon entrance, in November 1961, a whisper test was conducted and revealed normal hearing.  As the whisper test is not a strong indicator of an individual's level of hearing, minimal weight is given to the results of the November 1961 whisper test.  

The Veteran's service treatment records reflect that, upon the separation examination in November 1963, the Veteran's hearing was normal.  Pure tone thresholds, in dB, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
n/a
15
n/a
LEFT
15
15
n/a
15
n/a

Therefore, the Veteran did not meet the requirements for a hearing loss disability, for VA purposes, at the time of separation.  See 38 C.F.R. § 3.385.  The Board recognizes that the ASA standards were presumed to have been used prior to January 1, 1967.  However, even when converting to the ISO-ANSI standards, the pure tone thresholds would have been, in dB, to be:  





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
n/a
25
n/a
LEFT
30
25
n/a
25
n/a

As there is only one frequency where the auditory threshold was greater than 26 dB and there were no frequencies with an auditory threshold of 40 dB or greater for either ear, the Veteran would have still not met the requirements for demonstrating a hearing loss disability at the time of separation under 38 C.F.R. § 3.385.  Thus, the Veteran did not have hearing loss during service.  

Following service, the Veteran's original claim for VA compensation for hearing loss disability was received in August 2008.  A May 2009 VA audiological examination report notes the following pure tone thresholds in dB:  




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
65
65
LEFT
45
50
45
55
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  Based on the examination results, the examiner noted bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was not a result of military noise exposure.  

In a February 2017 addendum medical opinion, the May 2009 VA examiner concluded that the Veteran's hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As noted above, when implementing the ISO-ANSI standards to the November 1963 audiological examination at separation, the examiner noted that conversion thresholds indicate mild hearing loss at only the 500 Hz frequency, bilaterally.  Thus, the examiner noted that the Veteran's hearing was normal at separation.  

The examiner further noted that the Veteran had a history of noise exposure on a farm, as he worked in the forging shop of a steel mill prior to entering the military.  The examiner acknowledged that the hearing thresholds of the Veteran at enlistment were unknown as only a whisper test was conducted; therefore, it is inconclusive as to whether the Veteran had a pre-existing hearing condition and whether his hearing shifted to any significant degree during his service.  However, the examiner indicated that the Veteran's configuration of hearing loss at separation - bilateral hearing loss was only detected at the 500 Hz frequency - is not consistent with noise exposure, since noise exposure typically manifests in the higher frequencies of 2,000 Hz and above.  Thus, the examiner concluded that the Veteran's hearing loss was less likely as not related to active service noise exposure or acoustic trauma.  

The Board acknowledges that the Veteran is competent to state that he experiences hearing loss.  However, the record does not reflect that the Veteran has the requisite training and expertise to link his current hearing loss disability to noise exposure during his military service.  

The Veteran has a present disability of bilateral sensorineural hearing loss.  The Board concedes noise exposure in service due to his job as missile crewman.  Unfortunately, the evidence of record does not demonstrate a nexus between the two elements.  

The Veteran's medical records reflect a diagnosis of bilateral hearing loss, but do not establish etiology.  The Veteran's service treatment records are silent as to complaints about hearing problems, and there is no evidence of record to establish hearing loss onset within a reasonable period after service.  The Veteran's hearing was within normal limits upon separation.  

Although the Veteran believes that his bilateral hearing loss is related to his active service, the medical evidence of record does not support this conclusion.  Under the ISO-ANSI standards, the Veteran exited the service with hearing loss only at the 500 Hz frequency; therefore, the Veteran did not meet the requirements for demonstrating a hearing loss disability at the time of separation under 38 C.F.R. 
§ 3.385.  Due to the absence of subsequent medical records immediately following service, there is no way to determine the decline of hearing after service.  

Although the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The etiology of bilateral hearing loss is a complex medical determination and the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Medical evidence of record determined that the etiology of the Veteran's bilateral hearing loss is unrelated to his service.  Thus, although the Board has carefully considered the lay contentions of record, the Board ultimately affords the objective medical evidence of record, which weighs against finding a connection between the Veteran's bilateral hearing loss and his service.  

Because the preponderance of the evidence is against the claim, the provisions of 
38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  

B.  Tinnitus

The Veteran also contends that he is entitled to service connection for tinnitus.  Having reviewed all of the relevant evidence of record, the Board concludes that the tinnitus did not manifest during, or as a result of, active military service.  

The Veteran claims that his tinnitus is a result of the noise exposure in service.  In the May 2009 VA examination, the Veteran reported that his tinnitus began "years and years ago".  The Board finds the Veteran's response concerning the onset of his claimed tinnitus to be vague.  Based on the vague response, it appears that the Veteran is unable to remember the onset of the condition.  His service treatment records were silent as to hearing problems.  

In the May 2009 VA examination, the examiner noted that she could not make a statement regarding the etiology of the Veteran's tinnitus, as the Veteran could not be more specific with the onset of the condition.  In a February 2017 addendum medical opinion, the examiner further stated that the Veteran's statement that the claimed tinnitus began "years and years ago" is a very vague timeframe; therefore, she is unable to conclude whether the claimed tinnitus is related to the Veteran's service without directly resorting to speculation of the timeframe.  Moreover, the examiner noted that there is no clear audiological evidence for an onset of tinnitus while the Veteran was on active duty.  

Although the Veteran believes that his tinnitus is related to his active service, the medical evidence of record does not support this conclusion.  Under the ISO-ANSI standards, the Veteran exited the service with hearing loss only at the 500 Hz frequency; therefore, the Veteran did not meet the requirements for demonstrating a hearing loss disability at the time of separation under 38 C.F.R. § 3.385.  The Veteran did not complain of tinnitus in service.  Furthermore, based on the Veteran's unclear statement in the May 2009 examination indicating that the claimed tinnitus started "years and years ago," it appears that the Veteran is unable to remember the onset of the condition.  

The Board recognizes that the Veteran believes his tinnitus manifested as a result of in-service noise exposure.  Although the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr, 21 Vet. App. at 307-08.  The etiology of tinnitus is a complex medical determination and the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  No medical evidence of record has established a nexus between his tinnitus and active service.  Thus, although the Board has carefully considered the lay contentions of record, the Board ultimately affords the objective evidence of record more significant probative weight, which weighs against finding a connection between the Veteran's tinnitus and his active service.

Because the preponderance of the evidence is against the claim, the provisions of 
38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for tinnitus is denied.
ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


